Jfourti) Court of ^pealsf
                                ^an gintonio, ®exa£^


                                      JUDGMENT

                                   No. 04-13-00401-CV

                     IN THE INTEREST OF G.S.A., et al.. Children

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-00795
                    Honorable Charles E. Montemayor, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

      In accordance with this court's opinion of this date, the judgment of the trial court is
AFFIRMED. Counsel's motion to withdraw is GRANTED.

      SIGNED October 2,2013.




                                              Rebeca C. Martinez, /ustice